The bill of complaint in this cause was filed by W. V. Jacoway against R. F. Lyons and J. M. Lyons and others to sell for division certain land therein described, of the parties to this cause, as joint owners or tenants in common, on the ground that it cannot be equitably divided or partitioned among them.
On the 7th day of April, 1893, Thomas G. Stewart and wife conveyed by deed to George S. Smith, trustee, for $3,300, the land described in the bill of complaint. The habendum clause reads: "To have and to hold to the said George S. Smith, trustee, his heirs and assigns forever." The bill averred, and the proof showed, that George S. Smith, as trustee for use and benefit of himself and others, held said land and owned it on basis of $30,000 for the entire tract. And on the 1st day of June, 1893, said George S. Smith, *Page 480 
trustee, certified in writing, executed by him as trustee, that he held the land under the deed as trustee, and it was purchased and is owned on basis of $30,000 for the entire tract by the following named persons: George S. Smith, $10,000; Thomas G. Stewart, $10,000; N. R. Bardy, $1,000; J. G. McLaren, $2,450; Mrs. H. D. Benton, $200; Miss Ada Hubbard, $200; Mrs. J. P. Morris, $1,000; Lucy Whitney, $200; Zera Smith, $500; Geneva Pollard, $100; A. K. Hawks, $700; F. A. Ball, $200; Lewis Haigis, $200; Mrs. J. A. Wilder, $3,250.
The testimony shows that these parties, the beneficiaries, owned this land as joint owners or tenants in common in proportion to their interest as shown by the above valuation of the part of each.
This deed, with the certificate of ownership of the land made by the trustee, created a naked trust in said George S. Smith for the benefit of the owners named in the certificate. The legal title to the land passed to the beneficiaries by the deed and certificate of ownership. Hinton v. Farmer, 148 Ala. 211,42 So. 563, 121 Am. St. Rep. 63; section 3408 of Code of 1907; Huntington v. Spear, 131 Ala. 414, 30 So. 787.
Some of the beneficiaries sold and conveyed their interest in the land to the complainant, and some sold and conveyed theirs to R. F. Lyons and J. M. Lyons, before this suit was commended. The complainant owns 6075/30000; R. F. Lyons and J. M. Lyons own 21375/30000; Zera Smith's heirs own 750/30000; F. A. Ball's heirs own 300/30000; and Mrs. J. P. Morris owns 1500/30000 interest in the land. R. F. Lyons and J. M. Lyons mortgaged their interest in the land to J. Cunningham to secure $1,500 debt.
The evidence is clear that the parties to this cause own the land as joint owners or tenants in common, and that it cannot be fairly and equitably divided among them without a sale thereof.
A court of equity has jurisdiction to divide or partition land or to sell land for division among the joint owners or tenants in common when it cannot be equitably partitioned. Sections 5231 and 5203 of the Code of 1907; Shepard v. Mt. Vernon Lbr. Co., 192 Ala. 322, 68 So. 880; Fitts v. Craddock, 144 Ala. 437, 39 So. 506, 113 Am. St. Rep. 53; Stein v. McGrath, 128 Ala. 175, 30 So. 792.
The bill of complaint as amended contained equity, and the court properly overruled the demurrer thereto. The decree of sale for division was correctly rendered by the court, and it properly ordered that the J. Cunningham mortgage was a lien and incumbrance on the share or interest of R. F. Lyons and J. M. Lyons.
As to the unknown heirs at law and next of kin, the record shows the necessary requirements of the law substantially complied with to make them parties. Section 3106, Code of 1907; Chancery Rule 19, page 1533 of Code of 1907; Gill v. More,200 Ala. 511, 76 So. 453.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.